 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.1 Filed 05/24/21 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


BENJAMIN MILLER, individually
and on behalf of all
other similarly situated individuals,              Case No. 21-cv-11207
      Plaintiffs,                                  Hon.
v.
MEIJER GREAT LAKES LIMITED
PARTNERSHIP,

      Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
           There is no other pending or resolved civil action arising out
            of this transaction or occurrence alleged in the complaint.

                      COMPLAINT AND JURY DEMAND

      Plaintiff, Benjamin Miller, by and through his attorneys, NACHTLAW, P.C.,

hereby allege as follows:

                                INTRODUCTION

      1.     This is an action for money damages, liquidated damages, costs,

attorneys’ fees and other relief as a result of Defendant Meijer Great Lakes Limited
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.2 Filed 05/24/21 Page 2 of 10




Partnership (hereinafter referred to as “Defendant”) instituting a policy requiring

employees to clock out and forego compensable work hours for breaks of twenty

minutes or less that should be included in the sum of hours worked for purposes of

calculating overtime in violation of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201, et seq. This action is brought pursuant to the opt-in collective action

provisions of the Fair Labor Standards Act under 29 U.S.C. § 216(b), sometimes

referred to as an “opt-in” class action.

                           PARTIES AND JURISDICTION

      2.     Plaintiff Benjamin Miller is an individual residing in Jackson,

Michigan, which is located in Jackson County.

      3.     Defendant Meijer is a company with its registered business address in

Lambertville, Michigan, which is located in Monroe County.

      4.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331, because Plaintiff brings his claim pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

      5.     Venue is proper in this Court because Defendant’s registered business

address is located in a County that is within the Eastern District of Michigan and

Plaintiff resides in a County that is within the Eastern District of Michigan.

                             GENERAL ALLEGATIONS



                                           2
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.3 Filed 05/24/21 Page 3 of 10




      6.     Defendant is a for-profit company that operates a large chain of grocery

stores.

      7.     At all times relevant to this Complaint, Defendant was Plaintiff’s

employer.

      8.     At all times relevant to this Complaint, Defendant has been, and

continues to be, an employer engaged in interstate commerce within the meaning of

the FLSA, 29 U.S.C. § 203.

      9.     Plaintiff brings this action on his own behalf and on behalf of all other

similarly situated employees of Defendant, present and former, who were and/or are

affected by the actions, pay schemes, policies and procedures of any of Defendant’s

stores.

      10.    In addition, Plaintiff brings this action in his individual capacity,

separate and apart from the class and/or collective action claims set forth herein.

      11.    At all times relevant to this Complaint, Plaintiff and other similarly

situated individuals were employees designated as non-exempt from overtime pay.

      12.    At all times relevant to this Complaint, Defendant instituted a policy

requiring employees to clock out and forego compensable work hours for breaks of

twenty (20) minutes or less that should be included in the sum of hours worked for

purposes of calculating overtime wages.




                                          3
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.4 Filed 05/24/21 Page 4 of 10




      13.    At all times relevant to this Complaint, Defendant applied its policy and

practice of not paying compensation to employees who took breaks for twenty (20)

minutes or less to all non-exempt employees in the same manner.

      14.    Defendant’s policy of requiring employees to clock out and forego

compensable work hours for breaks of twenty (20) minutes or less deprived Plaintiff

and similarly situated employees of overtime pay in the amount of one and a half

times the regular rate of pay.

      15.    As a result of requiring employees to clock out and forego compensable

work hours for breaks of twenty (20) minutes or less, Defendant’s employees were

and/or are unlawfully deprived of overtime compensation for all hours worked in

excess of forty (40) per week.

      16.    With respect to the collective action claims under the FLSA, the

collective action class is defined as all current and former employees of Defendant

who were required to clock out and forego compensable work hours for breaks of

twenty (20) minutes or less at any time from three (3) years preceding the filing of

this lawsuit through the culmination of this litigation at any of Defendant’s stores.

Plaintiff reserves the right to amend said class definition consistent with information

obtained through discovery.

                        COUNT I
VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF
  PLAINTIFF, INDIVIDUALLY, AND ON BEHALF OF ALL OTHER
  SIMILARLY SITUATED EMPLOYEES, CURRENT AND FORMER
                                          4
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.5 Filed 05/24/21 Page 5 of 10




      17.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      18.    At all times relevant to this action, Plaintiff and similarly situated

employees of Defendant were employees within the meaning of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

      19.    At all times relevant to this action, Defendant was the employer of

Plaintiff and similarly situated employees of Defendant within the meaning of the

FLSA.

      20.    In violation of the FLSA, Defendant failed to pay Plaintiff and other

similarly situated employees of Defendant for proper overtime compensation for

hours worked in excess of forty (40) per week.

      21.        Plaintiff and others similarly situated were required to clock out for

rest breaks of 20 minutes or less; and upon information and belief, such time was

unpaid.

      22.        The FLSA requires employers to pay employees for short rest breaks

of 20 minutes or less.

      23.        The unpaid time resulting from off-the-clock unpaid rest breaks of 20

minutes or less is more than de minimis, and consistently resulted in underpayment to

Plaintiff and those similarly situated employees of Defendant.

      24.        Plaintiff and other similarly situated employees, as full-time employees,
                                             5
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.6 Filed 05/24/21 Page 6 of 10




regularly worked forty (40) or more hours in a workweek during the time relevant to

this Complaint, starting three (3) years preceding its filing.

      25.       Plaintiff and other similarly situated employees were not paid for all

time worked.

      26.       As a result of Plaintiff and other similarly situated employees were not

being paid for all hours worked; and Plaintiff and other similarly situated employees

were not paid overtime compensation for all of the hours worked over forty (40) hours

each workweek.

      27.       Defendant knowingly and willfully engaged in the above-mentioned

violations of the FLSA. For example, supervisors and managers knew of the unpaid

compensable work as described herein.

      28.       Additionally, because this compensable work occurred off-the-clock,

Defendant failed to make, keep, and preserve records of the required and unpaid work

performed by Plaintiff and other similarly situated employees of Defendant.

      29.       Defendant’s failure to pay Plaintiff and those similarly situated for the

activities described herein resulted in Plaintiff and those similarly situated being

denied overtime compensation.

      30.      Defendant’s policy and practice of failing and refusing to pay Plaintiffs

and all other similarly situated employees for all hours worked violates the Fair

Labor Standards Act, 29 U.S.C. §§ 201, et seq.


                                            6
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.7 Filed 05/24/21 Page 7 of 10




      31.    Defendant’s conduct in this regard was a willful violation of the FLSA.

      32.    As a result of Defendant’s unlawful acts, Plaintiff and all other similarly

situated current and former employees are being deprived of earned wages in

amounts to be determined at trial. They are entitled to compensation for unpaid

overtime wages, interest, liquidated damages, attorneys’ fees and costs, and any

other remedies available at law or in equity.

                             DEMAND FOR RELIEF

      WHEREFORE, Plaintiff claims individually and on behalf of all other

similarly situated employees of Defendant, the following:

      a.     Designation of this action as a collective action pursuant to the FLSA

and prompt issuance of notice pursuant to 29 U.S.C. § 216(b);

      b.     An award of unpaid overtime wages under the FLSA;

      c.     An award of liquidated damages under the FLSA;

      d.     Interest;

      e.     Attorneys’ fees and costs under the FLSA; and

      f.     Such other relief as in law or equity may pertain.

                                                Respectfully Submitted,
                                                NACHTLAW, P.C.

                                                /s/ Noah S. Hurwitz
                                                Noah S. Hurwitz (P74063)
                                                Attorneys for Plaintiff
                                                101 N. Main Street, Suite 555

                                           7
Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.8 Filed 05/24/21 Page 8 of 10




                                        Ann Arbor, MI 48104
                                        (734) 663-7550
 Dated: May 24, 2021




                                    8
 Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.9 Filed 05/24/21 Page 9 of 10




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


BENJAMIN MILLER, individually
and on behalf of all
other similarly situated individuals,            Case No.21-cv-11207
       Plaintiffs,                               Hon.
v.
MEIJER GREAT LAKES LIMITED
PARTNERSHIP,

       Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
                       DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff Benjamin Miller, by and through his attorneys,

NachtLaw, P.C., hereby demands a jury trial in the above-captioned matter for all

issues so triable.




                                        9
Case 2:21-cv-11207-GCS-KGA ECF No. 1, PageID.10 Filed 05/24/21 Page 10 of 10




                                   Respectfully Submitted,
                                   NACHTLAW, P.C.


                                   /s/ Noah S. Hurwitz
                                   Noah S. Hurwitz (P74063)
                                   Attorneys for Plaintiffs
                                   101 N. Main Street, Suite 555
                                   Ann Arbor, MI 48104
                                   (734) 663-7550
  Dated: May 24, 2021




                                     10
